Citation Nr: 1526230	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) prior to July 8, 2013, and 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 2005 to March 2011.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2012 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for GERD and IBS, and established a 10 percent rating.  The Veteran appealed this initial rating.

During the course of the appeal the Veteran was granted a 30 percent rating effective July 8, 2013, in an April 2014 rating decision.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his GERD and IBS are worse than contemplated by his current rating.

The Veteran is currently service connected at 30 percent, the highest schedular rating available for his IBS.  GERD; however, can receive up to a 60 percent schedular rating if the Veteran shows symptoms such as pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic code 7346.  

July 2013 private records from a Dr. D.L noted that the Veteran had lost 10 pounds over the past few months and also that he had demonstrated melena over the past two days.  No other records however, note the Veteran displaying melena, and a September 2013 esophageal conditions disability benefits questionnaire filled out by Dr. D.L. did not mention melena or material weight loss. 

The last VA compensation examination for the Veteran's GERD was conducted in January 2011 for the purposes of establishing service connection.  A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given that over four years have passed since the last VA examination and it is currently unclear whether the Veteran's medical records indicate a worsening of symptoms, or the July 2013 symptoms were temporary and thus not indicative of the Veteran's overall health throughout the appeal period, the Veteran should be afforded another examination to assess the current nature and severity of his service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant medical records.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD.  All indicated tests and studies shall be conducted.  All relevant records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD to include the frequency of any recurrent epigastric distress, abdominal pain, vomiting, material weight loss and hematemesis or melena, anemia, dysphagia, pyrosis and regurgitation, or substernal arm or shoulder pain. 

The examiner should also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g. whether there is considerable or severe impairment of health, or there is less severity).
 
3. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


